3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 23 December 2020
	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…a statistics collector to determine a first value for a criterion for the first software stream during the window and a second value for the criterion for the second software stream during the window, responsive to the first command and the second command; a ranker to rank the first software stream and the second software stream according to the first value for the criterion for the first software stream and the second value for the criterion for the second software stream; and a mapper to establish a mapping, the mapping operative to map a third software stream in a first subset of the first software stream and the second software stream to a unique device stream in the first device stream and the second device stream in the SSD and to map a fourth software stream in a second subset of the first software stream and the second software stream to a consolidated device stream of the first device stream and the second device stream in the SSD...”


(Claim 9) “…a statistics collector to determine a first value for a criterion for the first software stream during the window and a second value for the criterion for the second software stream during the window, responsive to the first command and the second command; a ranker to rank the first software stream and the second software stream according to the first value for the criterion for the first software stream and the second value for the criterion for the second software stream; a mapper to establish a mapping, the mapping operative to map a third software stream in a first subset of the first software stream and the second software stream to a unique device stream in at least a first device stream and a second device stream in the SSD and to map a fourth software stream in a second subset of the first software stream and the second software stream to a consolidated device stream of the first device stream and the second device stream in the SSD...” 
[Claim 10-15 indicated allowable by virtue of depending from and incorporating the subject matter of claim 9.] 

(Claim 16) “… determining a first value for a criterion for the first software stream and a second value for the criterion for the second software stream, responsive to the first command and the second command; identifying first and second subsets of the first software stream and the second software 
[Claim 17-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 16.]
	RESPONSE TO ARGUMENTS
Applicants’ arguments filed 23 December 2020 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /KALPIT PARIKH/            Primary Examiner, Art Unit 2137